UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective High current income with preservation of capital as its secondary objective Net asset value June 30, 2016 Class IA: $9.75 Class IB: $9.73 Total return at net asset value Barclays Government (as of 6/30/16) Class IA shares* Class IB shares* Bond Index 6 months 2.03% 1.99% 5.22% 1 year 1.10 0.95 6.04 5 years 11.83 10.48 18.10 Annualized 2.26 2.01 3.38 10 years 69.29 65.07 58.72 Annualized 5.41 5.14 4.73 Life 133.12 124.17 131.23 Annualized 5.29 5.04 5.24 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. The Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund 1 Report from your fund’s manager How would you characterize the fund’s investment environment during the six-month reporting period ended June 30, 2016? Interest rates dropped sharply from the beginning of January through February 11, as investor concern about several global economic issues fueled a broad flight from riskier market sectors to the perceived safety of U.S. Treasuries. The yield on the benchmark 10-year Treasury declined from 2.25% at the beginning of the period to 1.66% on February 11. Longer-term Treasuries performed very well, leading all major bond market sectors in January and February. Within this environment, however, mortgage-backed securities [MBS] struggled, as declining interest rates sparked fear of increased refinancing of the mortgages underlying these securities. Longer-term Treasury yields rose from mid-February through mid-March and again in April, alleviating near-term refinancing concerns. MBS investors cheered this temporary uptick in rates, and the sector rallied. Later in the period, interest rates resumed their downward trend, as weaker-than-expected U.S. employment data and the Federal Reserve’s decision to not hike interest rates raised doubts about U.S. economic growth and fueled renewed demand for Treasuries. Additionally, the surprise referendum vote by the United Kingdom to exit the European Union reverberated throughout global markets, adding to concerns about future global economic growth. Against this backdrop, the 10-year Treasury yield finished the period at 1.47%. Which holdings and strategies had the biggest influence on the portfolio’s relative performance? Our interest-rate and yield-curve positioning hampered the fund’s performance versus the benchmark. Consistent with our strategy of underweighting interest-rate risk, the fund’s duration — a key measure of interest-rate sensitivity — was materially shorter than that of the benchmark. This positioning was particularly detrimental in January as Treasury yields fell. During January, we began moving the fund’s duration closer to that of the benchmark, and by period-end, it was very close to the duration of the benchmark. We wanted to continue our defensive posture toward interest-rate risk. At the same time, we thought it was prudent to bring the portfolio’s duration nearer to the benchmark should recurrent bouts of market volatility trigger another flight to quality and a decline in rates. As a result, the fund was better positioned for the decline in rates that occurred in May and June than it would have been had we not done so. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative results amid the broad risk-off sentiment during January and February. These holdings rallied in March and April, but not enough to fully recover their earlier underperformance. As a result, our IO CMO positions slightly detracted from the fund’s performance for the period as a whole. On the plus side, a strategy that benefited from the increasing yield differential between mortgage rates and Treasury yields notably contributed to the fund’s performance and more than offset the weakness of our IO CMO holdings. Consequently, taken together, our prepayment strategies moderately contributed to the fund’s relative performance. How did you use derivatives during the period? We used interest-rate swaps to help hedge the interest-rate risk associated with our IO CMO holdings. We also employed interest-rate swaps and U.S. Treasury futures to help manage the fund’s yield-curve positioning. In addition, swaptions were used to help hedge duration and convexity, isolate prepayment risk, and manage downside risks. We also used total return swaps in an effort to hedge sector exposure as well as gain exposure to specific sectors. What is your outlook for the months ahead, and how are you positioning the portfolio? We continue to believe that the Fed may implement another rate hike this year, possibly in December. In our view, investors may be underestimating the potential for a modest increase in inflation, given a continued tightening of labor markets and more-stable commodities prices. That said, we expect global economic and political developments to heavily influence the Fed’s decision-making process, as we believe that the central bank recognizes that too much dollar strength could dampen U.S. growth. As for fund positioning, we modestly trimmed our allocation to IO CMOs at period end. We are continuing to find value in this area of the market, but also recognize that interest-rate swings can create periods of volatility. In terms of security selection, the fund was positioned in pools that we believe will be less sensitive to refinancing at period end, such as those backed by mortgages with low interest rates and/or high balances, as well as more seasoned loans. By period-end, we were also encouraged that, despite lower interest rates, mortgage prepayment speeds were below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment 2 Putnam VT American Government Income Fund exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT American Government Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.62% 0.87% Annualized expense ratio for the six-month period ended 6/30/16 0.63% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.16 $4.42 $3.17 $4.42 Ending value (after expenses) $1,020.30 $1,019.90 $1,021.73 $1,020.49 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT American Government Income Fund The fund’s portfolio 6/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (104.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (28.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $68,794 $80,672 6s, with due dates from April 15, 2028 to November 20, 2038 171,348 196,229 5 1/2s, April 20, 2038 254,563 286,373 5s, TBA, July 1, 2046 1,000,000 1,086,406 4 1/2s, with due dates from September 20, 2044 to September 20, 2045 981,853 1,058,962 4 1/2s, TBA, July 1, 2046 2,000,000 2,146,875 4s, with due dates from April 20, 2045 to May 20,2045 2,421,702 2,658,669 3 1/2s, with due dates from January 20, 2045 to June 20, 2045 7,030,197 7,520,424 3 1/2s, TBA, July 1, 2046 5,000,000 5,305,860 3s, TBA, August 1, 2046 1,000,000 1,043,164 3s, TBA, July 1, 2046 1,000,000 1,045,156 U.S. Government Agency Mortgage Obligations (76.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 24,188 29,147 7s, with due dates from November 1, 2026 to May 1, 2032 242,668 280,890 5 1/2s, December 1, 2033 28,143 32,029 4 1/2s, with due dates from July 1, 2044 to August 1, 2044 ## 258,092 290,383 3s, June 1, 2046 ## 999,029 1,043,321 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 19,378 23,092 7s, with due dates from December 1, 2028 to December 1, 2035 455,901 537,511 6 1/2s, September 1, 2036 11,416 13,242 6s, January 1, 2038 219,433 251,875 5 1/2s, January 1, 2038 785,063 890,067 5s, February 1, 2039 23,748 26,491 4 1/2s, with due dates from July 1, 2044 to May 1, 2045 ## 409,359 459,297 4 1/2s, TBA, July 1, 2046 3,000,000 3,275,156 4s, with due dates from June 1, 2042 to March 1,2046 1,296,166 1,414,582 4s, TBA, August 1, 2046 2,000,000 2,142,656 4s, TBA, July 1, 2046 4,000,000 4,288,750 3 1/2s, with due dates from May 1, 2045 to May 1,2046 5,730,521 6,101,665 3 1/2s, TBA, August 1, 2046 2,000,000 2,107,422 3 1/2s, TBA, July 1, 2046 15,000,000 15,823,829 3s, TBA, August 1, 2046 3,000,000 3,107,227 3s, TBA, July 1, 2046 9,000,000 9,338,203 3s, June 1, 2046 ## 1,000,000 1,044,531 3s, with due dates from April 1, 2043 to May 1,2045 6,551,104 6,820,466 Total U.S. government and agency mortgage obligations (cost $80,823,788) U.S. TREASURY OBLIGATIONS (26.5%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,327,257 4 1/2s, August 15, 2039 § 7,201,000 10,398,694 U.S. Treasury Notes 0 5/8s, May 31, 2017 ∆ 8,927,000 8,936,284 Total U.S. treasury obligations (cost $18,742,130) MORTGAGE-BACKED SECURITIES (23.9%)* Principal amount Value Agency collateralized mortgage obligations (23.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.014s, 2037 $42,941 $73,039 IFB Ser. 2979, Class AS, 22.652s, 2034 4,452 4,755 IFB Ser. 3072, Class SM, 22.176s, 2035 55,766 88,946 IFB Ser. 3065, Class DC, 18.534s, 2035 279,240 423,381 IFB Ser. 2990, Class LB, 15.816s, 2034 57,469 75,380 IFB Ser. 3232, Class KS, IO, 5.858s, 2036 245,959 42,658 IFB Ser. 4136, Class ES, IO, 5.808s, 2042 498,266 86,183 Ser. 4122, Class TI, IO, 4 1/2s, 2042 476,132 71,753 Ser. 4018, Class DI, IO, 4 1/2s, 2041 714,221 77,846 Ser. 4329, Class MI, IO, 4 1/2s, 2026 744,362 83,782 Ser. 4546, Class PI, IO, 4s, 2045 927,511 119,371 Ser. 4500, Class GI, IO, 4s, 2045 857,916 86,092 Ser. 4425, IO, 4s, 2045 870,114 90,683 Ser. 4452, Class QI, IO, 4s, 2044 670,629 100,359 Ser. 4116, Class MI, IO, 4s, 2042 1,091,528 172,821 Ser. 4019, Class JI, IO, 4s, 2041 869,289 92,405 Ser. 3996, Class IK, IO, 4s, 2039 1,012,520 83,690 Ser. 4165, Class AI, IO, 3 1/2s, 2043 538,307 74,367 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 899,643 124,591 Ser. 4122, Class AI, IO, 3 1/2s, 2042 710,651 82,703 Ser. 4199, Class CI, IO, 3 1/2s, 2037 614,005 47,585 Ser. 304, Class C37, IO, 3 1/2s, 2027 600,193 58,803 Ser. 4150, Class DI, IO, 3s, 2043 674,489 72,402 Ser. 4141, Class PI, IO, 3s, 2042 633,880 69,068 Ser. 4158, Class TI, IO, 3s, 2042 1,562,644 159,624 Ser. 4165, Class TI, IO, 3s, 2042 1,698,504 165,944 Ser. 4171, Class NI, IO, 3s, 2042 979,947 92,703 Ser. 4183, Class MI, IO, 3s, 2042 530,308 49,902 Ser. 4201, Class JI, IO, 3s, 2041 851,392 73,939 Ser. 3939, Class EI, IO, 3s, 2026 777,390 50,878 Ser. 315, PO, zero %, 2043 1,246,215 1,034,164 Ser. 3835, Class FO, PO, zero %, 2041 1,057,539 947,866 Ser. 3391, PO, zero %, 2037 10,340 9,235 Ser. 3300, PO, zero %, 2037 5,511 4,983 Ser. 3326, Class WF, zero %, 2035 1,314 1,115 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.18s, 2036 34,079 69,206 IFB Ser. 06-8, Class HP, 22.905s, 2036 57,484 101,532 IFB Ser. 07-53, Class SP, 22.538s, 2037 64,021 102,739 IFB Ser. 08-24, Class SP, 21.621s, 2038 302,271 441,088 IFB Ser. 05-122, Class SE, 21.513s, 2035 74,502 113,132 IFB Ser. 05-75, Class GS, 18.89s, 2035 51,209 73,401 IFB Ser. 05-106, Class JC, 18.718s, 2035 74,605 117,848 IFB Ser. 05-83, Class QP, 16.215s, 2034 26,894 35,851 IFB Ser. 11-4, Class CS, 11.993s, 2040 153,176 191,409 IFB Ser. 11-123, Class KS, IO, 6.147s, 2041 178,685 23,851 IFB Ser. 11-123, Class GS, IO, 6.097s, 2041 919,174 124,631 IFB Ser. 11-147, Class SP, IO, 5.597s, 2042 1,013,314 134,264 IFB Ser. 13-103, Class SK, IO, 5.467s, 2043 290,373 74,735 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 918,303 165,294 Ser. 409, Class 82, IO, 4 1/2s, 2040 442,337 61,519 Ser. 12-118, Class PI, IO, 4s, 2042 668,503 86,065 Ser. 12-96, Class PI, IO, 4s, 2041 461,472 48,451 Putnam VT American Government Income Fund5 MORTGAGE-BACKED SECURITIES (23.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-62, Class MI, IO, 4s, 2041 $531,502 $58,957 Ser. 409, Class C16, IO, 4s, 2040 650,195 84,787 Ser. 12-104, Class HI, IO, 4s, 2027 1,086,717 123,916 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 1,145,507 95,031 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 344,059 41,676 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 857,491 111,815 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 1,448,105 136,927 Ser. 13-55, Class IK, IO, 3s, 2043 545,446 52,145 Ser. 13-6, Class JI, IO, 3s, 2043 1,217,578 131,080 Ser. 12-151, Class PI, IO, 3s, 2043 496,881 52,173 Ser. 13-8, Class NI, IO, 3s, 2042 599,135 63,362 Ser. 12-145, Class TI, IO, 3s, 2042 566,997 44,453 Ser. 13-35, Class IP, IO, 3s, 2042 611,400 56,077 Ser. 13-55, Class PI, IO, 3s, 2042 938,809 74,588 Ser. 13-53, Class JI, IO, 3s, 2041 676,417 57,428 Ser. 13-23, Class PI, IO, 3s, 2041 690,117 49,371 Ser. 13-30, Class IP, IO, 3s, 2041 989,906 75,253 Ser. 13-23, Class LI, IO, 3s, 2041 618,777 42,262 Ser. 14-28, Class AI, IO, 3s, 2040 797,264 77,235 FRB Ser. 03-W8, Class 3F2, 0.803s, 2042 5,740 5,746 FRB Ser. 07-95, Class A3, 0.703s, 2036 1,868,618 1,802,868 Ser. 08-53, Class DO, PO, zero %, 2038 60,322 57,042 Ser. 07-44, Class CO, PO, zero %, 2037 18,953 16,451 FRB Ser. 88-12, Class B, zero %, 2018 143 142 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.263s, 2036 548,764 51,792 Ser. 16-75, Class LI, IO, 6s, 2040 710,925 165,290 Ser. 14-133, Class IP, IO, 5s, 2044 645,859 111,637 Ser. 14-76, IO, 5s, 2044 856,833 142,687 Ser. 13-51, Class QI, IO, 5s, 2043 579,906 113,201 Ser. 13-3, Class IT, IO, 5s, 2043 363,176 60,209 Ser. 13-6, Class OI, IO, 5s, 2043 279,052 47,352 Ser. 13-16, Class IB, IO, 5s, 2040 195,084 6,720 Ser. 10-35, Class UI, IO, 5s, 2040 411,161 70,536 Ser. 10-9, Class UI, IO, 5s, 2040 1,296,448 216,751 Ser. 09-121, Class UI, IO, 5s, 2039 1,017,846 175,741 Ser. 12-129, IO, 4 1/2s, 2042 686,354 127,991 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 425,689 44,233 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 927,572 136,650 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 338,159 52,354 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 269,327 40,846 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 249,230 51,394 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 1,113,414 213,061 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 172,073 3,314 Ser. 15-64, Class IG, IO, 4s, 2045 826,130 142,797 Ser. 15-53, Class MI, IO, 4s, 2045 668,606 142,075 Ser. 15-40, IO, 4s, 2045 447,291 89,907 Ser. 14-100, Class NI, IO, 4s, 2043 1,623,883 168,007 Ser. 13-165, Class IL, IO, 4s, 2043 278,925 39,172 Ser. 12-56, Class IB, IO, 4s, 2042 854,925 120,533 Ser. 12-47, Class CI, IO, 4s, 2042 377,048 51,825 Ser. 14-104, IO, 4s, 2042 743,879 118,024 Ser. 14-4, Class IK, IO, 4s, 2039 504,867 40,916 Ser. 11-71, Class IK, IO, 4s, 2039 524,272 49,807 Ser. 10-114, Class MI, IO, 4s, 2039 765,193 49,847 Ser. 14-182, Class BI, IO, 4s, 2039 911,073 134,243 Ser. 10-116, Class QI, IO, 4s, 2034 19,248 84 Ser. 16-4, Class JI, IO, 3 1/2s, 2046 1,461,350 132,091 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 686,782 67,847 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 1,052,173 101,545 MORTGAGE-BACKED SECURITIES (23.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-37, Class JI, IO, 3 1/2s, 2043 $489,923 $46,219 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 434,604 40,844 Ser. 12-136, IO, 3 1/2s, 2042 878,041 159,245 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 419,534 54,602 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 581,782 63,822 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 423,791 26,367 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 386,410 40,701 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 1,040,065 106,031 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 487,878 37,222 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 985,221 39,369 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 1,137,894 105,335 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 990,316 124,356 Ser. 14-160, Class IB, IO, 3s, 2040 1,717,395 112,318 Ser. 14-141, Class CI, IO, 3s, 2040 501,962 44,709 Ser. 14-174, Class AI, IO, 3s, 2029 831,322 84,170 Ser. 15-H22, Class GI, IO, 2.569s, 2065 1,690,567 239,384 Ser. 16-H04, Class HI, IO, 2.361s, 2065 999,714 121,465 Ser. 15-H10, Class HI, IO, 2.241s, 2065 3,042,679 362,383 Ser. 16-H07, Class PI, IO, 2.24s, 2066 ## 2,779,560 386,420 FRB Ser. 15-H16, Class XI, IO, 2.122s, 2065 1,078,892 141,766 Ser. 16-H11, Class HI, IO, 2.079s, 2066 3,392,098 401,418 Ser. 16-H06, Class HI, IO, 2.066s, 2066 1,340,728 144,530 Ser. 16-H03, Class AI, IO, 2.051s, 2066 1,846,776 223,665 Ser. 15-H20, Class CI, IO, 2.04s, 2065 1,751,121 228,801 Ser. 15-H24, Class HI, IO, 2.025s, 2065 1,622,986 149,964 Ser. 15-H25, Class BI, IO, 1.98s, 2065 1,231,303 153,297 Ser. 15-H22, Class AI, IO, 1.919s, 2065 1,888,294 232,260 Ser. 16-H04, Class KI, IO, 1.891s, 2066 1,990,626 205,920 Ser. 15-H23, Class TI, IO, 1.89s, 2065 1,303,544 160,988 Ser. 16-H10, Class AI, IO, 1.82s, 2066 1,709,493 164,272 Ser. 16-H06, Class DI, IO, 1.728s, 2065 1,743,508 197,365 Ser. 14-H21, Class AI, IO, 1.689s, 2064 1,832,729 196,469 Ser. 16-H08, Class GI, IO, 1.426s, 2066 1,284,711 93,655 FRB Ser. 11-H07, Class FI, IO, 1.232s, 2061 5,284,824 265,298 Ser. 10-151, Class KO, PO, zero %, 2037 52,697 46,466 Ser. 06-36, Class OD, PO, zero %, 2036 3,010 2,657 Total mortgage-backed securities (cost $19,668,160) ASSET-BACKED SECURITIES (1.0%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.453s, 2017 $815,000 $815,000 Total asset-backed securities (cost $815,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 $1,467,600 $9,068 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 1,467,600 2,275 Goldman Sachs International 1.4825/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.4825 6,273,200 71,075 (1.65)/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.65 6,273,200 4,329 (1.73)/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.73 6,273,200 1,631 6 Putnam VT American Government Income Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont. (1.82)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.82 $7,120,300 $7 (1.306)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.306 7,120,300 7 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.15 7,120,300 71 Total purchased swap options outstanding (cost $255,469) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.80 $3,000,000 $10,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.70 3,000,000 9,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.52 3,000,000 7,710 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.42 3,000,000 7,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.78 3,000,000 3,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 3,000,000 3,150 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 3,000,000 2,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 3,000,000 2,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 3,000,000 510 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 3,000,000 420 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 3,000,000 3 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 3,000,000 3 Total purchased options outstanding (cost $295,313) Principal amount/ SHORT-TERM INVESTMENTS (12.6%)* shares Value Putnam Money Market Liquidity Fund 0.39% L Shares9,615,971 $9,615,971 U.S. Treasury Bills 0.20%, August 11, 2016 # $166,000 165,961 U.S. Treasury Bills 0.22%, August 4, 2016 # 3,000 2,999 U.S. Treasury Bills 0.23%, July 14, 2016 # 51,000 50,998 Total short-term investments (cost $9,835,929) Total investments (cost $130,435,789) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates.As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of thereporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $78,008,838. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $64,991,646 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/16 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Federal Funds 30 Day (Short) 24 $9,963,297 Aug-16 $(7,424) U.S. Treasury Bond 30 yr (Short) 9 1,551,094 Sep-16 (57,955) U.S. Treasury Bond Ultra 30 yr (Long) 2 372,750 Sep-16 23,137 U.S. Treasury Note 2 yr (Long) 40 8,773,125 Sep-16 60,545 U.S. Treasury Note 5 yr (Long) 148 18,080,281 Sep-16 330,393 U.S. Treasury Note 10 yr (Long) 47 6,250,266 Sep-16 168,813 Total Putnam VT American Government Income Fund 7 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 (premiums $417,522) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 $1,467,600 $25,454 Goldman Sachs International 1.65875/3 month USD-LIBOR-BBA/ Jul-26 Jul-16/1.65875 6,273,200 753 (1.215)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/1.215 7,120,300 8,046 (0.901)/3 month USD-LIBOR-BBA/ Jul-17 Jul-16/0.901 7,120,300 8,544 1.57/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.57 6,273,200 10,037 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 7,120,300 7 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 7,120,300 7 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 84,999 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $295,313) (Unaudited) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.18 $3,000,000 $5,610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.09 3,000,000 5,130 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.90 3,000,000 4,260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.80 3,000,000 3,870 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.56 3,000,000 3,060 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.47 3,000,000 2,790 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.28 3,000,000 2,310 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.19 3,000,000 2,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.04 3,000,000 1,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 3,000,000 1,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 3,000,000 1,350 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 3,000,000 1,110 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.30 3,000,000 840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 3,000,000 720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 3,000,000 630 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 3,000,000 540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 3,000,000 150 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 3,000,000 120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 3,000,000 30 WRITTEN OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $295,313) (Unaudited) cont. date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.09 $3,000,000 $30 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 3,000,000 3 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 3,000,000 3 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 3,000,000 3 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 3,000,000 3 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (1.455)/3 month USD-LIBOR-BBA/ Jul-26 (Purchased) Jul-16/1.455 $7,666,300 $(42,740) $(767) 1.585/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.585 7,666,300 14,949 (767) 1.515/3 month USD-LIBOR-BBA/ Jul-26 (Written) Jul-16/1.515 7,666,300 26,449 (920) Goldman Sachs International (2.0745)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.0745 3,833,200 (13,800) 422 1.5595/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.5595 3,833,200 (17,633) (3,373) 1.1665/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.1665 15,332,600 15,333 1,533 (0.6665)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.6665 15,332,600 16,099 153 JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 1,461,325 (35,807) 61,770 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 1,461,325 (37,131) 50,898 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 5,827,900 (40,941) 16,417 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,914,000 (19,267) 9,409 (2.01575)/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/2.01575 3,833,200 (14,949) 2,415 1.49825/3 month USD-LIBOR-BBA/ Sep-21 (Purchased) Sep-16/1.49825 3,833,200 (14,949) (3,297) 8 Putnam VT American Government Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 $1,461,325 $(38,883) $(38,293) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 1,461,325 (40,917) (40,449) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 6,400,600 42,404 42,308 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 6,400,600 40,917 40,772 (0.634)/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/0.634 15,332,600 14,949 613 1.134/3 month USD-LIBOR-BBA/ Dec-17 (Written) Dec-16/1.134 15,332,600 14,949 (307) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,827,900 17,845 (16,435) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 11,655,800 37,299 (31,354) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 6,400,600 36,850 (58,053) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 6,400,600 36,483 (69,892) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable Principal Settlement $29,437,188) (Unaudited) amount date Value Federal Home Loan Mortgage Corporation, 3s, July1,2046 $1,000,000 7/14/16 $1,036,445 Federal National Mortgage Association, 4 1/2s, July1,2046 1,000,000 7/14/16 1,091,719 Federal National Mortgage Association, 4s, July1,2046 4,000,000 7/14/16 4,288,750 Federal National Mortgage Association, 3 1/2s, July1,2046 7,000,000 7/14/16 7,384,453 Federal National Mortgage Association, 3s, July1,2046 6,000,000 7/14/16 6,225,469 Government National Mortgage Association, 4s, July1,2046 1,000,000 7/20/16 1,069,063 Government National Mortgage Association, 3 1/2s, July1,2046 7,000,000 7/20/16 7,428,203 Government National Mortgage Association, 3s, July1,2046 1,000,000 7/20/16 1,045,156 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $13,940,400 $(83,826) 6/28/26 3 month USD-LIBOR-BBA 1.4825% $56,617 6,970,200 83,550 6/28/26 1.65875% 3 month (104,556) USD-LIBOR-BBA 13,940,400 (76,856) 6/21/26 3 month USD-LIBOR-BBA 1.55% 156,695 6,970,200 76,580 6/21/26 1.715% 3 month (150,581) USD-LIBOR-BBA 7,393,400 E 15,856 9/21/18 1.12% 3 month (36,134) USD-LIBOR-BBA 4,355,800 E (27,033) 9/21/21 3 month USD-LIBOR-BBA 1.40% 53,519 6,365,400 E 69,417 9/21/26 1.75% 3 month (137,586) USD-LIBOR-BBA 530,100 E (12,535) 9/21/46 3 month USD-LIBOR-BBA 2.17% 27,678 5,803,000 (22) 6/8/18 0.95082% 3 month (25,192) USD-LIBOR-BBA 2,271,000 (18) 6/8/21 3 month USD-LIBOR-BBA 1.22839% 28,042 2,225,000 (29) 6/8/26 1.60208% 3 month (49,412) USD-LIBOR-BBA 2,450,000 (83) 6/8/46 3 month USD-LIBOR-BBA 2.06188% 130,284 5,367,100 (39) 6/21/26 3 month USD-LIBOR-BBA 1.42% 22,913 Putnam VT American Government Income Fund9 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $700,000 $(9) 6/20/26 1.4215% 3 month $(3,114) USD-LIBOR-BBA 2,107,000 (28) 6/24/26 3 month USD-LIBOR-BBA 1.56% 37,106 2,195,600 (29) 6/28/26 1.5675% 3 month (40,058) USD-LIBOR-BBA 10,455,300 17,287 6/28/26 1.4825% 3 month (88,045) USD-LIBOR-BBA 6,273,200 (14,023) 7/1/26 3 month USD-LIBOR-BBA 1.4825% 48,176 6,212,000 (82) 6/29/26 1.37% 3 month 4,302 USD-LIBOR-BBA 1,540,100 (20) 6/29/26 1.336% 3 month 6,092 USD-LIBOR-BBA 2,085,200 (28) 6/30/26 1.35629% 3 month 4,278 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $263,426 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(3,201) 30 year Fannie Mae pools 196,485 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (2,388) 30 year Fannie Mae pools Barclays Bank PLC 280,812 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 287 30 year Fannie Mae pools 234,586 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (2,924) 30 year Fannie Mae pools 57,739 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 116 30 year Fannie Mae pools 117,615 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (204) 30 year Fannie Mae pools 480,883 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 968 30 year Fannie Mae pools 10,505 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (7) 30 year Fannie Mae pools 86,313 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 16 30 year Ginnie Mae II pools 227,835 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 233 30 year Fannie Mae pools 382,443 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (1,764) 30 year Fannie Mae pools 147,804 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (103) 30 year Fannie Mae pools 174,982 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 1,624 30 year Fannie Mae pools 326,028 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 3,962 30 year Fannie Mae pools 13,410 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (166) 30 year Fannie Mae pools 1,526,694 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,457) 30 year Fannie Mae pools 641,816 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 722 30 year Fannie Mae pools 10 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $7,416,297 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $28,040 30 year Fannie Mae pools 5,917,286 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (50,092) 30 year Fannie Mae pools Citibank, N.A. 84,570 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 320 30 year Fannie Mae pools Credit Suisse International 264,560 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 2,456 30 year Fannie Mae pools 758,976 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (9,223) 30 year Fannie Mae pools 222,459 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (2,866) 30 year Fannie Mae pools 28,648 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (356) 30 year Fannie Mae pools 164,800 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (2,157) 30 year Fannie Mae pools 120,241 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,573) 30 year Fannie Mae pools 119,228 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (1,703) 30 year Fannie Mae pools 382,742 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 4,651 30 year Fannie Mae pools Goldman Sachs International 294,975 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (206) 30 year Fannie Mae pools 227,566 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (159) 30 year Fannie Mae pools 709,377 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,230) 30 year Fannie Mae pools 285,843 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (200) 30 year Fannie Mae pools 582,165 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (7,256) 30 year Fannie Mae pools 582,165 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (7,256) 30 year Fannie Mae pools 422,245 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,574) 30 year Fannie Mae pools 158,626 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,343) 30 year Fannie Mae pools 126,613 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,439) 30 year Fannie Mae pools 1,142 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (2) 30 year Fannie Mae pools 293,960 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (510) 30 year Fannie Mae pools 71,280 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (866) 30 year Fannie Mae pools 578,389 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,896) 30 year Fannie Mae pools 21,432 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (181) 30 year Fannie Mae pools 57,169 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (484) 30 year Fannie Mae pools 64,453 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (45) 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $323,269 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% $(226) 30 year Fannie Mae pools 389,023 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (4,849) 30 year Fannie Mae pools 430,857 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (5,370) 30 year Fannie Mae pools 497,981 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (863) 30 year Fannie Mae pools 459,789 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (5,731) 30 year Fannie Mae pools 12,706 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (154) 30 year Fannie Mae pools 338,559 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 3,143 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 368,176 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (4,474) 30 year Fannie Mae pools 30,991 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (377) 30 year Fannie Mae pools 338,280 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 3,138 30 year Fannie Mae pools Total $— 12 Putnam VT American Government Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $815,000 $—­ Mortgage-backed securities —­ 18,266,629 386,420 Purchased options outstanding —­ 47,016 —­ Purchased swap options outstanding —­ 88,463 —­ U.S. government and agency mortgage obligations —­ 81,770,622 —­ U.S. treasury obligations —­ 20,662,235 —­ Short-term investments 9,615,971 219,958 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $517,509 $—­ $—­ Written options outstanding —­ (37,962) —­ Written swap options outstanding —­ (137,847) —­ Forward premium swap option contracts —­ (37,197) —­ TBA sale commitments —­ (29,569,258) —­ Interest rate swap contracts —­ (107,006) —­ Total return swap contracts —­ (86,199) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 6/30/16 Mortgage-backed securities $1,404,508 $(97,452) $— $126,633 $382,190 $— $— $(1,429,459) $386,420 U.S. government and agency mortgage obligations $274,278 — 7,275 5,386 4,765 (291,704) — — — Totals $— † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $4,230 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund13 Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $120,819,818) $122,256,343 Affiliated issuers (identified cost $9,615,971) (Notes 1 and 5) 9,615,971 Interest and other receivables 618,904 Receivable for shares of the fund sold 23,158 Receivable for investments sold 15,223 Receivable for sales of delayed delivery securities (Note 1) 21,225,844 Receivable for variation margin (Note 1) 183,656 Unrealized appreciation on forward premium swap option contracts (Note 1) 226,710 Unrealized appreciation on OTC swap contracts (Note 1) 49,676 Total assets Liabilities Payable for investments purchased 193,202 Payable for purchases of delayed delivery securities (Note 1) 45,334,039 Payable for shares of the fund repurchased 277,017 Payable for compensation of Manager (Note 2) 25,939 Payable for custodian fees (Note 2) 14,566 Payable for investor servicing fees (Note 2) 9,359 Payable for Trustee compensation and expenses (Note 2) 69,851 Payable for administrative services (Note 2) 318 Payable for distribution fees (Note 2) 7,421 Payable for variation margin (Note 1) 92,480 Unrealized depreciation on OTC swap contracts (Note 1) 135,875 Unrealized depreciation on forward premium swap option contracts (Note 1) 263,907 Written options outstanding, at value (premiums $712,835) (Notes 1 and 3) 175,809 TBA sale commitments, at value (proceeds receivable $29,437,188) (Note 1) 29,569,258 Other accrued expenses 37,606 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $91,530,659 Undistributed net investment income (Note 1) 696,359 Accumulated net realized loss on investments (Note 1) (16,394,798) Net unrealized appreciation of investments 2,176,618 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $43,272,018 Number of shares outstanding 4,438,839 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.75 Computation of net asset value Class IB Net assets $34,736,820 Number of shares outstanding 3,571,223 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.73 The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Government Income Fund Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Interest (including interest income of $11,759 from investments in affiliated issuers) (Note 5) $1,232,944 Total investment income Expenses Compensation of Manager (Note 2) 159,439 Investor servicing fees (Note 2) 28,368 Custodian fees (Note 2) 20,634 Trustee compensation and expenses (Note 2) 3,604 Distribution fees (Note 2) 45,951 Administrative services (Note 2) 942 Auditing and tax fees 28,086 Other 14,647 Fees waived and reimbursed by Manager (Note 2) (1,040) Total expenses Expense reduction (Note 2) (2) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,184,083) Net realized loss on swap contracts (Note 1) (1,163,686) Net realized gain on futures contracts (Note 1) 409,026 Net realized gain on written options (Notes 1 and 3) 1,216,119 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 2,344,093 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $932,315 $1,568,092 Net realized gain (loss) on investments (1,722,624) 122,034 Net unrealized appreciation (depreciation) of investments 2,344,093 (2,071,587) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (924,300) (1,137,700) Class IB (693,309) (818,965) Decrease from capital share transactions (Note 4) (2,018,103) (9,792,545) Total decrease in net assets Net assets: Beginning of period 80,090,766 92,221,437 End of period (including undistributed net investment income of $696,359 and $1,381,653, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund15 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $9.76­ .12 .08­ .20­ (.21) —­ —­ $9.75­ * $43,272­ .31 * e 1.21 * e 464 * f 12/31/15­ 10.02­ .19­ (.22) (.23) —­ —­ 9.76­ 44,229­ .62­ 1.92­ 905 f 12/31/14­ 10.01­ .22­ .22­ .44­ (.43) —­ —­ 10.02­ 4.49­ 50,935­ .62­ 2.17­ 587 f 12/31/13­ 10.19­ .23­ (.25) (.16) —­ —­ 10.01­ 57,347­ .63­ 2.29­ 390 g 12/31/12­ 11.91­ .23­ (.01) .22­ (.33) (1.61) —­ 10.19­ 2.16­ 73,670­ .64­ 2.18­ 456 g 12/31/11­ 12.68­ .36­ .45­ .81­ (.51) (1.07) — h,i 11.91­ 7.09­ 85,901­ .61­ 2.97­ 361 g Class IB­ 6/30/16† $9.72­ .10 .09­ .19­ (.18) —­ —­ $9.73­ * $34,737­ .44 * e 1.08 * e 464 * f 12/31/15­ 9.99­ .16­ (.22) (.21) —­ —­ 9.72­ 35,862­ .87­ 1.67­ 905 f 12/31/14­ 9.97­ .19­ .23­ .42­ (.40) —­ —­ 9.99­ 4.31­ 41,287­ .87­ 1.89­ 587 f 12/31/13­ 10.15­ .20­ (.25) (.13) —­ —­ 9.97­ 33,075­ .88­ 2.04­ 390 g 12/31/12­ 11.87­ .20­ (.02) .18­ (.29) (1.61) —­ 10.15­ 1.85­ 41,454­ .89­ 1.94­ 456 g 12/31/11­ 12.64­ .32­ .45­ .77­ (.47) (1.07) — h,i 11.87­ 6.79­ 51,930­ .86­ 2.72­ 361 g * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 965% December 31, 2012 1,041 December 31, 2011 861 h Amount represents less than $0.01 per share. i Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 16 Putnam VT American Government Income Fund Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in U.S. government securities. Putnam Management may invest up to 20% of the fund’s net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that Putnam Management determine to be of comparable quality. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are Putnam VT American Government Income Fund17 slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. 18 Putnam VT American Government Income Fund Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $123,632 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $168,433 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $94,098 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $14,432,296 $— $14,432,296 The aggregate identified cost on a tax basis is $130,633,152, resulting in gross unrealized appreciation and depreciation of $3,748,086 and $2,508,924, respectively, or net unrealized appreciation of $1,239,162. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 35.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.197% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, Putnam VT American Government Income Fund 19 investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $1,040. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $15,430 Class IB 12,938 Total $28,368 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $60, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $45,951 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $430,499,355 $424,001,604 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $129,228,025 $748,020 $21,000,000 $95,391 Options opened 363,662,600 2,241,973 184,000,000 802,813 Options exercised (31,604,600) (280,276) — — Options expired (90,369,625) (399,870) (16,000,000) (69,063) Options closed (207,762,100) (1,892,325) (117,000,000) (533,828) Written options outstanding at the end of the reporting period $163,154,300 $417,522 $72,000,000 $295,313 20 Putnam VT American Government Income Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 364,880 $3,549,903 496,166 $4,922,804 500,443 $4,863,588 1,105,325 $10,950,149 Shares issued in connection with reinvestment of distributions 96,382 924,300 114,919 1,137,700 72,446 693,309 82,891 818,965 461,262 4,474,203 611,085 6,060,504 572,889 5,556,897 1,188,216 11,769,114 Shares repurchased (554,822) (5,390,217) (1,161,137) (11,486,112) (689,767) (6,658,986) (1,633,062) (16,136,051) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund * $5,319,463 $35,440,552 $31,144,044 $11,759 $9,615,971 Totals * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $31,300,000 Purchased swap option contracts (contract amount) $137,100,000 Written TBA commitment option contracts (contract amount) (Note 3) $63,000,000 Written swap option contracts (contract amount) (Note 3) $165,000,000 Futures contracts (number of contracts) 200 Centrally cleared interest rate swap contracts (notional) $113,900,000 OTC total return swap contracts (notional) $29,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation $1,785,026* Unrealized depreciation $1,538,249* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT American Government Income Fund 21 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(188,369) $409,026 $(1,163,686) $(943,029) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $88,509 $569,327 $(114,710) $543,126 Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Barclays Barclays Capital Inc. Credit Suisse Goldman Sachs JPMorgan Chase Merrill Lynch, Pierce, America N.A. Bank PLC (clearing broker) Citibank, N.A. International International Bank N.A. Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $65,796 $— $— $— $— $— $65,796 OTC Total return swap contracts* # — 35,968 — 320 7,107 3,143 3,138 — 49,676 Futures contracts § — 117,860 117,860 Forward premium swap option contracts # — 2,108 224,602 — 226,710 Purchased swap options** # — 11,343 77,049 71 — 88,463 Purchased options** # — 47,016 — 47,016 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 92,480 — 92,480 OTC Total return swap contracts* # 5,589 60,717 — — 17,878 46,840 4,851 — 135,875 Futures contracts § — Forward premium swap option contracts # — — — 2,454 — 3,373 258,080 — 263,907 Written swap options # — 25,454 27,380 85,013 — 137,847 Written options # — 37,962 — 37,962 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $4,707 $(94,098) $— Net amount $(5,589) $(24,749) $(26,684) $(2,134) $(24,882) $— $(16,981) $117,860 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 22Putnam VT American Government Income Fund Putnam VT American Government Income Fund 23 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 24Putnam VT American Government Income Fund basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): Putnam VT American Government Income Fund25 One-year period Three-year period Five-year period 4th 1st 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 55, 51 and 48 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was largely attributable to the fund’s relative emphasis on shorter duration investments (which reduced the fund’s sensitivity to interest rate changes but detracted from performance, particularly during the third quarter as interest rates rose in response to global growth concerns). The Trustees also considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to the fund’s yield curve positioning and its holdings in agency interest-only securities. The Trustees considered that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 26 Putnam VT American Government Income Fund This page intentionally left blank. Putnam VT American Government Income Fund27 This page intentionally left blank. 28 Putnam VT American Government Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT American Government Income Fund 29 This report has been prepared for the shareholders H500 of Putnam VT American Government Income Fund. VTSA027 3016298/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
